t c memo united_states tax_court craig k potts and kristen h potts petitioners v commissioner of internal revenue respondent docket no 12116-16l filed date john s jagiela for petitioners trisha s farrow and rachael j zepeda for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of the determinations by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold notices of intent to levy with respect to petitioners’ unpaid federal_income_tax liabilities for and respondent has moved for summary_judgment under rule contending that there are no material facts in dispute and that his determination to sustain the pro- posed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits see rule b petitioners resid- ed in arizona when they filed their petition on date petitioners filed a delinquent federal_income_tax return for on this return they reported taxable_income of dollar_figure and a tax_liability of dollar_figure the irs assessed the tax_liability as reported plus addi- tions to tax under sec_6651 and and a the irs selected petitioners’ return for examination and proposed a substantial deficiency after filing a protest petitioners reached a settlement with the irs appeals_office petitioners thereby agreed to a deficiency of dollar_figure for plus an addition_to_tax of dollar_figure under sec_6651 this settlement was memorialized on form 870-ad offer to waive re- strictions on assessment and collection of tax_deficiency and to accept over- assessment petitioners’ authorized representative signed the form 870-ad on date an irs appeals team manager accepted the offer on date by executing the form 870-ad petitioners agreed to waive the restrictions provided in sec_6213 and to consent to the assessment and collection of the deficienc y and addition_to_tax as set forth above the agreement pro- vided that upon acceptance of petitioners’ offer the irs would not reopen the case absent fraud malfeasance misrepresentation of a material fact or an import- ant mistake in mathematical calculation on date the irs assessed the agreed-upon deficiency and addition_to_tax for together with applicable in- terest for a total additional_assessment of dollar_figure petitioners did not pay any portion of this assessed liability instead they submitted to the irs on date a form 656-l offer_in_compromise oic doubt as to liability the irs rejected this oic on date the irs determined that there was no doubt as to petitioners’ liability for and hence no basis for compromising their tax because they had consented to a settlement with the irs appeals_office and signed a form 870-ad for their taxable_year petitioners filed a timely return but did not pay the tax shown as due the irs assessed the tax for that year plus additions to tax under sec_6651 and sec_6654 petitioners subsequently filed amended returns for on the basis of those amended returns the irs abated part of petitioners’ tax_liability but a substantial balance remains unpaid as of date petitioners’ aggregate unpaid liabilities for and were dollar_figure and dollar_figure respectively in an effort to collect these lia- bilities the irs sent each petitioner a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioners timely requested a cdp hearing and checked the box offer_in_compromise they attached to their hear- ing request a letter from their attorney indicating their intention to submit an oic based on effective tax_administration they also challenged their underlying tax_liability for on date a settlement officer so from the irs appeals of- fice sent petitioners’ counsel a letter scheduling a telephone cdp hearing for date the letter explained that in order for the so to consider an oic petitioners would need to submit a form 433-a collection information statement for wage earners and self-employed individuals supporting financial informa- tion for the form 433-a and a form_656 offer_in_compromise the so set deadlines of date for submission of the financial information and date for submission of the oic package petitioners submitted noth- ing by those deadlines during a march telephone call petitioners’ representative asked that the cdp hearing be rescheduled to april and the so granted this request during the call the so emphasized that if petitioners wished her to consider an oic they needed to submit financial information noting that she had received nothing so far she warned that if petitioners failed to supply the requested information for her review before the cdp hearing date they would not be given any additional time to do so the cdp hearing was held on april the so explained that petitioners could not challenge their underlying tax_liability for having waived that right by executing a settlement with appeals and signing the form 870-ad dur- ing the hearing petitioners did not challenge their self-reported liability for with respect to collection alternatives the so observed that petitioners had made no offer and had submitted none of the forms or financial documentation she had requested she explained that she could not consider a collection alternative without that information petitioners’ representative replied that petitioners did not intend to submit any financial information believing it to be unnecessary in the case of an oic predicated on effective tax_administration he stated that petitioners planned to submit an offer of that type by april the so replied that she would grant no further extensions the so accordingly closed the case and on date the irs issued each petitioner a notice_of_determination sustaining the levy petitioners timely petitioned this court seeking review of the determina- tion in their petition they allege that they submitted to the irs on date an oic based on effective tax_administration offering to compromise their tax_liabilities for and for dollar_figure ac- knowledging receipt of this offer respondent states that the irs rejected it because petitioners refused to submit any financial information a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a gen- uine dispute for trial rule d see sundstrand corp t c pincite in their opposition to the summary_judgment motion petitioners make nu- merous assertions concerning the irs examination of their return and the al- leged loss of their original tax records as explained more fully below we con- clude that none of these allegations creates a genuine dispute of material fact we accordingly find this case appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the tax- payers’ underlying tax_liabilities is properly at issue we review the irs’ determi- nation de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs decision for abuse_of_discretion ibid c underlying tax_liability petitioners seek to challenge their underlying tax_liability only with respect to their taxable_year a taxpayer may challenge the existence or amount of his underlying liability in a cdp proceeding only if the person did not receive any statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute it sec_6330 respondent contends that petition- ers cannot challenge their underlying liability for because they had a prior opportunity to dispute that liability in this court but waived their right to do so by signing form 870-ad on this point we agree with respondent ordinarily if the irs makes an adjustment to a taxpayer’s return and issues a notice_of_deficiency setting forth that adjustment the taxpayer ha sec_90 days to file a petition for redetermination with this court see sec_6213 if a taxpayer files a timely petition there can be no assessment of the deficiency before the court ha sec_2petitioners did not dispute their liability during the cdp hearing or in their petition to this court and that issue is thus deemed waived see rule b any issue not raised in the assignments of error shall be deemed to be conceded 140_tc_173 noting that a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing petitioners have advised the court that they are working with the irs to resolve their tax_liability outside of this cdp case this has no effect on our jurisdiction to consider the propriety of the irs collec- tion action under review see eg ahmad v commissioner tcmemo_2011_269 rendered a decision see sec_6215 sec_7485 but taxpayers may elect to waive the restrictions on assessment set forth in sec_6213 sec_6213 provides that t he taxpayer shall at any time whether or not a notice of deficien- cy has been issued have the right by a signed notice in writing filed with the sec- retary to waive the restrictions provided in subsection a on the assessment and collection of the whole or any part of the deficiency one way a taxpayer can waive the restrictions on assessment is by executing a form 870-ad upon reaching a settlement with the irs appeals_office this form states under the provisions of sec_6213 the undersigned offers to waive the restrictions provided in sec_6213 and to consent to the assessment and collection of the following deficiencies and additions to tax if any with interest as provided by law at the examination level taxpayers can effect an equivalent waiver by executing form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment that form similarly states i consent to the immediate_assessment and collection of any deficiencies i understand that by signing this waiver i will not be able to contest these years in the united_states tax_court this court has consistently held that taxpayers who execute form_870 or 870-ad cannot thereafter contest in a cdp proceeding the liabilities covered by those agreements as we explained in estate of deese v commissioner tcmemo_2007_362 94_tcm_546 b y submitting the form ad consenting to the immediate_assessment and collection of their deficiencies the taxpayers waived their right to a notice_of_deficiency and gave up any right to challenge their underlying liabilities in a collection proceeding we have similarly ruled that t axpayers who execute a form_870 waive their right to receive a notice_of_deficiency and hence the right to contest the underly- ing liability in a subsequent collection action lance v commissioner tcmemo_2009_129 97_tcm_1670 see rivera v commissioner tcmemo_2003_35 85_tcm_832 by signing form_870 peti- tioner waived his right to a notice_of_deficiency and exhausted his opportunity to contest the tax_liability aff’d 102_fedappx_594 9th cir petitioners’ authorized representative executed a valid form 870-ad on their behalf and the irs accepted it on date by this agreement peti- tioners consented to the immediate_assessment of the agreed-upon liability and waived their right to receive a notice_of_deficiency which would have entitled them to contest their liability in this court because petitioners had but elected to forgo a prior opportunity to challenge that liability they were foreclosed from disputing it during the cdp proceeding see sec_6330 as we noted in 117_tc_324 the fact that sec_6330 now provides an opportunity to contest tax_liability for taxpayers who did not receive a notice_of_deficiency provides no consolation to peti- tioners who themselves made the choice not to receive such notice petitioners contend that the form 870-ad agreement should not bind them because of alleged errors by the irs and or the u s department of justice justice_department petitioners allege that the accountant who prepared their re- turn provided their original tax records to the irs in connection with its examin- ation of that return the irs forwarded some or all of those records to the tax_division of the justice_department and petitioners’ representatives in date requested those documents back in date the justice_department returned to petitioners a binder containing the documents that the government received from their accountant but petitioners insist that there were other records not contained in the binder which were never returned to them and are now lost the loss of those records petitioners contend complicated their task of reconstructing their cost bases in certain stock they sold during petitioners assert that execution of the form 870-ad does not bar them from disputing their tax_liability because the irs failed to disclose and con- cealed material facts but petitioners have failed to identify any facts that the irs could be thought to have concealed or neglected to disclose if any of petitioners’ records were lost petitioners and their attorneys were fully aware of that fact no later than date when the justice_department returned to them what it described as a binder containing the documents that the government received from their accountant notwithstanding this knowledge petitioners prosecuted a protest to the irs appeals_office negotiated with appeals concerning their tax_liability and settled the case with appeals by executing a form 870-ad in date if petitioners believed they were handicapped by the alleged loss of records they were free to demand and may have demanded corresponding concessions from appeals or they could have declined a settlement and taken their chances in court they elected instead to settle the case on the basis of hazards_of_litigation by executing a form 870-ad for these reasons we conclude that petitioners have alleged no facts suffi- cient to create a material dispute of fact concerning the validity of the form 870-ad as explained previously their execution of that agreement fore- closes them from disputing in this cdp case their underlying tax_liability for d abuse_of_discretion where a taxpayer’s underlying liability is not properly before us we review the irs’ determinations for abuse_of_discretion only see goza t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 in deciding whether the so abused her discretion in sustaining the collec- tion actions we consider whether she properly verified that the requirements of any applicable law or administrative procedure had been met considered 3petitioners cite cases holding that execution of a form 870-ad does not necessarily prevent a taxpayer from later filing a refund_suit see eg 826_f2d_896 9th cir but the question in this cdp case is not whether the form 870-ad bound petitioners for all purposes but whether by executing that agreement they waived a prior opportunity to dispute their liability in this court the answer to that question is clearly yes sec_6751 provides that n o penalty under this title shall be as- sessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under section continued any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 we conclude that the so satisfied all of these requirements petitioners ex- pressed interest in an oic but they failed to submit by the so’s deadline either an actual offer on form_656 or the financial information including form 433-a required for consideration of a collection alternative the so warned petitioners’ representative during their march telephone call that if petitioners failed to supply the required information for her review before the cdp hearing date they would not be given any additional time to do so petitioners supplied none of the required financial information before the cdp hearing on april indeed petitioners’ representative informed the so during that hearing that petitioners would not submit any financial information asserting that it was unnecessary because their intended oic would be based on effective tax_administration that assertion was incorrect the internal revenue continued or sec_6751 accordingly the so was not required to verify that the dollar_figure addition_to_tax assessed against petitioners for under sec_6651 had been approved by a supervisor manual irm requires appeals officers to conduct for an oic based on effective tax_administration the same financial analysis as for an oic based on doubt as to collectibility thus enabling the irs to determine the taxpayer’s reasonable collection potential and an acceptable offer amount see irm pt date id pt the taxpayer must include the collection information statement cis form 433-a oic when submitting an offer requesting consideration under eta an appeals officer does not abuse her discretion when following irm guidelines in evaluating collection alternatives lemann v commissioner tcmemo_2006_37 91_tcm_846 we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain the proposed collection action where taxpayers have failed to put a specific offer on the table and have failed after being given sufficient opportunities to supply the so with the re- quired forms and supporting financial information see huntress v commission- er tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 petitioners had more than two months to submit the financial information the so had requested when they submitted none and told the so that they did not intend to submit any she did not abuse her discretion by closing the case finding no abuse_of_discretion in this or in any other respect we will grant respondent’s motion for summary_judgment and affirm the proposed collection action as to and petitioners are advised that they are free to submit to the irs for its consideration and possible acceptance an oic on form_656 sup- ported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered 5before and after the cdp proceeding petitioners submitted no fewer than six oics seeking to compromise their outstanding tax_liabilities the so did not consider any of these offers and they are irrelevant to our determination in this case
